Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-10, 12-14 are pending. 
 After-final argument submitted on 3/11/2021 in response to final action of 12/14/20 is entered. Claims 8-9 are withdrawn. Claims 1, 3-7, 10 and 12-14 are for examination.
Applicants’ argument submitted on 3/11/2021 is considered. Rejections and/or objections reiterated from previous final office action remained and claims 1, 3-7, 10 and 12-14  remain rejected. 

	
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."

Claims 1, 3-6, 10, 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et  al. (  WO2013/023878, IDS also published as US 2014/0199736 which is used here) in view of   Schaffer et al ( WO2007/131720  IDS),  Singh et al. ( J. lipid res 1983, 24, pp 662-665 in the IDS), Cowart et al. ( Biche Biopys acta 2007, 1771, pp 421-431, IDS) and Gould et al. ( Food and Chem Toxol., 2005, 43, pp 1451-1459).
Kohler et al. describe the production of sphingoid bases such as phytosphingosine,  sphinganine by Pichia ciferrii (abstract; paragraphs [0075- 0077],  (obvious over claims  1, 5-6, 10, 12-13). Enhanced production of phytosphingosine and sphinganine occurred in P. ciferrii which was genetically engineered to have deletion of the genes encoding LCB4 and CHA1, and overexpression of the genes encoding LCB1, LCB2 and SYR2  (paragraphs [0102]-[0125]) (obvious over claims 10). Kohler et al.  

	Kohler et al. do not describe  said process of production of sphingoid bases such as phytosphingosine and sphinganine using yeast culture medium  which  comprise  of additive cyclodextrin.
Use of cyclodextrin to facilitate  the production of sphingolipids  well known in the arts ( Singh et al, Gould et al. ).  Singh et al. disclosed that  sphingolipids production increase  in the presence of alpha-cyclodextrin (obvious over claims  1, 3, 14) in the enzymatic process of production of sphingolipids . Singh et al. disclosed alpha-cyclodextrin associate and/or capture or bind sphingolipids, solubilize the sphingolipids. Gould et al. disclose that hydroxypropyl-beta –cyclodextrin in compare to  alpha-cyclodextrin or beta-cyclodextrin show improved water solubility  and less toxic ( see abstract) ( obvious over claim 4). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was effectively filed  to combine the teaching of Kohler et  al., Singh et al, Gould et al. to  include the  cyclodextrin in the yeast culture medium of Kohler, because increased production of phytosphingosine and sphinganine would be expected  when cyclodextrin is added as additive.

Cowart et al. ( Biche Biopys acta 2007, 1771, pp 421 -431, IDS) that knocking out of gene in yeast to facilitate production of sphingolipids compounds  including C18PHS ( see Scheme 1, reads on claims  6-7)) which are biological and medicinally important compounds Reads on claim 7 and 10).
    Cowart et al.  state that “The sphingoid bases can be phosphorylated to form phyto- or dihydrosphingosine phosphate by the sphingoid base kinases encoded by LCB4 and LCB5------. For most experimented purposes, depletion of sphingoid base kinase activity requires deletion of both isoforms. Interestingly, deletion of LCB4 together with LCB5 causes tremendous accumulation of sphingoid bases ( obvious over claim 10). 
Cowart et al.  do not describe  said process of production of sphingoid bases such as phytosphingosine and sphinganine using yeast culture medium  which  comprise  of additive cyclodextrin.
Use of cyclodextrin to facilitate  the production of sphingolipids  well known in the arts ( Singh et al, Gould et al. ).  Singh et al. disclosed that  sphingolipids production increase  in the presence of alpha-cyclodextrin. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was effectively filed  to combine the teaching of Cowart et al. Singh et al to  include the  cyclodextrin in the yeast culture medium of Cowart et al., 
Argument
Applicants’ argument is  considered but found unpersuasive.
Applicants argue by stating:
“the Office Action’s recognition that improved production of the objective substance is due to the additive's ability to associate with, bind to, solubilize, and/or capture the objective substance is derived from the findings in Examples of the instant application and is not derived from the findings of Singh. This is because Singh does not disclose or suggest that the effect of the presence of the additive, such as improved solubility of the objective substance, improves fermentative production of the objective substance.
.”

Applicants above argument is considered but did not found to be persuasive.
Applicants claim 1 is directed “method for producing an objective substance, the method comprising:cultivating yeast having an ability to produce the objective substance in a culture medium containing an additive that is able to associate with, bind to, solubilize, and/or capture the objective substance; and collecting the objective substance from the culture medium, wherein the objective substance is selected from the group consisting of sphingoid bases and sphingolipids and  wherein the additive is cyclodextrin”. Therefore in claim 1, function of additive cyclodextrin  can be broadly interpreted as the additive cyclodextrin  would associate with, bind to, solubilize, and/or capture the objective substance of  sphingoid bases and sphingolipids in  the culture medium of the yeast that produce the said objective substance.  
Singh et al. did  disclose alpha-cyclodextrin solubilize the sphingolipids  and other  lipids resulting the increase production of ceramide ( see the abstract, the title 
Therefore the person of ordinary skill in the art, reading Singh and Gould et al. in combination with Kohler, would have had logical reason or motivation to use a cyclodextrin such as a-cyclodextrin in the production of sphingolipids produced by yeast host cell in the culture medium because cyclodextrin would associate with sphingolipids thereby solubilize sphingolipids in the culture medium resulting improved production.

Conclusion
Claims 1, 3-7, 10, 12-14 are rejected. No claim is allowed.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
                 /MOHAMMAD Y MEAH/                 Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652